DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species 
I:  A photoelectric sensing means comprising: a two-dimensional photodetector array including a plurality of photodetectors; and a two-dimensional readout circuit array including a plurality of readout circuit units; wherein the plurality of readout circuit units are in one-to-one correspondence with the plurality of photodetectors, each readout circuit unit including a selector switch  (drawn to claims 1-3, 7, 10, 15, 18, 23, 59-60, 62, and 68-69, drawn to figure 9).
II: A photoelectric sensing means comprising: a photodetector array including a first number of photodetectors; and a readout circuit including a switch array and a second number of post- processing circuits, wherein the number of selector switches in the switch array is the product of the first number and the second number, wherein the switch array is configured for connecting the output of any one of the first number of photodetectors to any one of the second number of post-processing circuits (drawn to claims 1-3, 7, 10, 15, 18, 23, 63-64, and 70, drawn to figure 10).
III: A photoelectric sensing means comprising: a photodetector array including a plurality of photodetectors; and an optical shutter including a light-transmitting portion and a light-blocking portion (drawn to claims 1-3, 7, 10, 15, 18, 23, 65-67, and 71, drawn to figure 11-13).
The species are independent or distinct because, although they are used for the same function (sensing light), each means is unique with respect to one another. Specifically, the structure of each photoelectric sensing means is different, and would therefore require different processes to make them. Additionally, the different structure changes how each species outputs data, for example, species I transfers data directly from one sensor to one readout circuit in a one-to-one connection, species II has a switch array changing the paths of data to different processing circuits, and species III uses an optical shutter do determine which sensors are receiving light. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Species I would require a search in at least H04N 5/378, along with a unique text search; species II would require a search in at least H04N 5/374, along with a unique text search; and species III would require a search in at least G02B 19/0076, along with a unique text search. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878   

/JENNIFER D BENNETT/Examiner, Art Unit 2878